EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended to overcome outstanding 112 issues. Although, applicant amended claim 35, applicant did not remedy the prior 112 rejection. 
The application has been amended as follows: 

In the claims:

An integrated modular unit, comprising:
a support box;
a modular analyte concentrator-microreactor (ACM) device attached to the support box; …. 

33.	The integrated modular unit of claim 32 wherein the analyte concentrator (ACM) device and the cartridge-cassette are manufactured as a single integrated modular unit.

35.  The integrated modular unit of claim 31 further comprising a tube wherein the second arm of the connector-support structure and the third arm of the connector-support structure are coupled to the cartridge-cassette with the tube, said second end of the second separation capillary and said second end of the first separation capillary being within the tube. 

comprises a cooling or heating within the tube. 

38. The integrated modular unit of claim 1 further comprising a second one of the analyte concentrator-microreactor (ACM) device connected to and between the second separation capillary and the connector-support structure, the first elongated channel of the second analyte concentrator-microreactor (ACM) device comprising second microstructures therein, the second microstructures comprising beads. 

Allowable Subject Matter
Claims 1-3, 5-6, 15, 25, 28-33, 35-41 and 58 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the 112 issues and claim 1 has been amended to incorporate subject matter previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guzman discloses an integrated modular unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798